Title: From John Adams to François Adriaan Van der Kemp, 16 March 1820
From: Adams, John
To: Van der Kemp, François Adriaan



my dear Sir
Montezillo March 16th. 1820

I thank you for your favour of the first of the Month—We have had for some time, no subject of Conversation here—except a phenomenon in Nature unpresidented in any former moment of our History—a Violent rain falling at a time of extreeme cold here below, covered the Earth with polished Silver; and the Trees with Millions & Millions of Diamonds—the scene was almost too splendid for the Eyes to Contemplate—It lasted two or three days—But we paid very dearly for all the sublimity of prospect for the immense weight of the Ice broke the Forest Trees, Fruit Trees and Shrubberys to pieces—
We have now a new theme, the Death of the Duke of Kent, and his Father—The former a kind of friend to my Son—and the latter an old acquaintance of mine—though the Demise of the old Monarch can be no loss to him or to any body else—yet I cannot help feeling some disagreeable sensations when I recollect a series of three years of his good humoured Chit, Chat interspersed with a number of wise and useful observations—I know not what Character, will be given to this Prince by Historians—But his private Character, his domestic Character from all that has appeared was amiable and exemplary—I hope his reign will not be the ultimum Britainorum but there Constitution seemes to be tottering to its Base—
Our Friend Tying does not Visit me—he is too much occupied—and I am too Stationary—May incidents of good fortune Multiply upon you in your old age—as those of Adversity have upon me—I veryly believe I am some what of a Philosopher for I have determined, that nothing external shall disturb my Intellectual or Moral tranquillity—and hitherto I have succeeded—I still read Ciciro de Amicitia, and de senectute with as exquisite pleasure as ever—and as I am as Old as Cato I think myself as wise, and Bless my existence as sincerely—
I am much concerned an account of my dear Caroline and her Family for fear there should be great Sickness among them—For though we have written many letters and made many anxious enquiries—without receiving any answers for two or three Months—she used to be very punctual in writing every week—If you can give me any information concerning them, it will much / oblige your friend & humble / Servant

John Adams